DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 05/31/2022, with respect to the 35 U.S.C. 102 rejection of claims 1, 16, and 20-21 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1, 16, and 20-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 7-9, 16, 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a nailing device wherein an energy storage driving mechanism further comprises a one-way clutch component mounted between an output shaft of the power component and the eccentric component; when the energy storage mechanism stores the energy, the one-way clutch component is in an engaged position, the power component drives the eccentric component to rotate via the one-way clutch component, the eccentric component drives the linear moving component to move, so as to drive the energy storage mechanism to store energy; when the energy storage mechanism releases the energy, the one-way clutch component is in a disengaged position, the energy storage mechanism drives the transmission nailing mechanism to hit the nail quickly, so as to drive the nail into the substrate. The prior art of record that comes closest to teaching these limitations is Pedicini et al (US 2008/0190988), Feng et al (US 8,459,519), and Brendel et al (US 2014/0076951).  Pedicini, Feng, and Brendel all teach a nailing device comprising an energy storage driving mechanism.  However, Pedicini, Feng, and Brendel fail to teach the energy storage driving mechanism further comprises a one-way clutch component mounted between an output shaft of the power component and the eccentric component; when the energy storage mechanism stores the energy, the one-way clutch component is in an engaged position, the power component drives the eccentric component to rotate via the one-way clutch component, the eccentric component drives the linear moving component to move, so as to drive the energy storage mechanism to store energy; when the energy storage mechanism releases the energy, the one-way clutch component is in a disengaged position, the energy storage mechanism drives the transmission nailing mechanism to hit the nail quickly, so as to drive the nail into the substrate.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claims 3-4, 7-9, 16, and 20-22, claims 3-4, 7-9, 16, and 20-22 are allowed because they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731